S.D. Snider filed this bill in equity on January 3, 1920, against Frances E. Funderburk. The defendant on January 22, 1920, filed demurrers to the bill of complaint, and on March 31, 1922, the defendant filed additional demurrers to it. On June 1, 1922, the court by decree sustained the demurrers of the defendant to the bill of complaint. The bill of complaint was not dismissed by the court; the decree simply sustained the demurrers to it. On November 29, 1922, the complainant appealed from that decree, gave security on that date for cost of appeal, which was approved by the register on November 29, 1922.
The decree sustaining demurrers to the bill of complaint is assigned as error. It was submitted in this court on June 7, 1923. Can we consider it? No, the appeal must be dismissed. It was properly taken by giving security for cost (Gen. Acts 1915, p. 711, approved September 22, 1915, amended Gen. Acts 1919, p. 84), but it was taken on November 29, 1922, from a decree rendered June 1, 1922, sustaining demurrers to the bill of complaint. This was more than 30 days after the decree was rendered. Appeals from decree sustaining demurrers to a bill of complaint must be taken within 30 days after the rendition of such decree. Section 2838, Code 1907, amended Gen. Acts 1915, p. 137; Minge v. Smith, 206 Ala. 330, 89 So. 473.
This appeal was taken too late from that decree. We have no jurisdiction to consider it. It must be dismissed. Boshell v. Phillips, 207 Ala. 628, 93 So. 576; Bickley v. Hays,183 Ala. 506, 62 So. 767.
The appeal is dismissed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.